Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0000136
                                                      20-MAY-2013
                                                      10:20 AM
                          SCAD-13-0000136

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                  MARJORIE H. MANUIA, Respondent.


                        ORIGINAL PROCEEDING
                   (ODC 09-13-8736, 11-055-8979,
             11-070-8994, 11-071-8995 and 12-046-9062)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Report and Recommendation of

 the Disciplinary Board of the Supreme Court of the State of

 Hawai#i, recommending, inter alia, that this court suspend

 Respondent Marjorie Manuia for one year and one day, the

 stipulated facts, and the evidence in the record, this court

 reaches the following findings and conclusions based upon clear

 and convincing evidence; specifically, that:

           In ODC No. 09-013-8736, Manuia took no action on her

 client’s divorce proceedings between November, 2007 and August,

 2008, in violation of Rule 1.3 of the Hawai#i Rules of

 Professional Conduct (HRPC) and, by failing to provide the client

 with the promised quarterly statements, Manuia violated HRPC Rule
1.15(f)(3).    By transferring to her business account $1,178.40 in

client funds to which she knew she had no rightful claim, Manuia

violated HRPC Rules 1.15(c) and 1.15(d).    By failing to timely

respond to the client’s telephone calls, Manuia violated HRPC

Rule 1.4(a).   By failing to provide an accounting and a refund

for 113 days from the initial request for both, Manuia violated

HRPC Rules 1.15(f)(3) and 1.16(d).    By billing the client $375.00

for time spent reviewing his file before returning it to him, she

violated HRPC Rule 1.5(a).    By failing to maintain the proper

financial records regarding client funds and to perform the

required account reconciliations, Manuia violated HRPC Rules

1.15(g) (1), (2), (8) and (9).

          In ODC No. 11-055-8979, by accepting a $10,000.00 fee,

earning $916.21 of the fee, including general excise tax, by

December 15, 2010, and allowing the balance on her client trust

account to be drawn down to $5,721.83 as of that day, Manuia

misappropriated at least $3,361.99 of the client’s money, in

violation of HRPC Rules 1.15(c) and (d).    By failing to timely

provide an accounting, Manuia violated HRPC Rule 1.15(f)(3).

Manuia violated HRPC Rules 1.15(g)(1), (2), (8), and (9) by

failing to maintain the client’s financial information in the

manner and form required by the Rules and by failing to perform

required reconciliations.    The remaining violations to which

Manuia stipulated in this matter are not supported by clear and


                                  2
convincing evidence in the record, including the stipulated

facts, or are inapplicable to the conduct alleged.

          In ODC No. 11-070-8994, by failing to provide the

client with an accounting of his funds for 65 days, particularly

in light of evidence in the record that she possessed such

information shortly after the request was made, Manuia violated

HRPC Rule 1.15(f)(3).   By failing to maintain required financial

records and perform required reconciliations during the time she

held the client’s money in trust, Manuia violated HRPC Rule

1.15(g)(1), (2), (8) and (9).   The remaining violations to which

Manuia stipulated in this matter are not supported by clear and

convincing evidence in the record, including the stipulated

facts, or are inapplicable to the conduct alleged.

          In ODC No. 11-071-8995, Manuia, by failing to respond

to the client’s requests for a final billing, violated HRPC Rule

1.4(a), by failing to provide a final accounting, violated HRPC

Rule 1.15(f)(3), and, by failing to maintain the required

financial records regarding client funds or to perform the

required reconciliations during the relevant time period,

violated HRPC Rules 1.15(g)(1), (2), (8), and (9).

          In ODC No. 12-046-9062, the record and the stipulated

facts in particular, do not support, by clear and convincing

evidence, the violations stipulated to by Respondent Manuia in

the Settlement Agreement.   Manuia’s conduct with regard to the


                                 3
declaration did not rise to the level of a violation of HRPC Rule

1.3, particularly in light of the shortcomings in the service of

the document upon Manuia, the resulting truncation of time within

which to respond, and the lack of harm to the client as a result

of Manuia’s late filing of her response.   Ten days to execute a

withdrawal and substitution of counsel, absent evidence in the

record of exigent circumstances necessitating immediate

withdrawal, does not rise to the level of improper withdrawal in

violation of HRPC Rule 1.16(d).   Failure to timely provide an

accounting to a client constitutes a violation of HRPC Rule

1.15(f)(3), but the record is silent as to when, or if, the

client made a request for an accounting.   The record is similarly

silent as to any failure on Manuia’s behalf to communicate with

the client, to timely return her telephone calls or otherwise

fail to respond to inquiries, necessary to find, by clear and

convincing evidence, that Manuia violated HRPC Rule 1.4(a).

          In addition, this court finds, by clear and convincing

evidence, the following factors in aggravation and mitigation.

In aggravation, we find Manuia has received one previous

discipline, a 2007 informal admonition for failing to timely

provide a client with a copy of a court order and an accounting

when requested, in violation of HRPC Rules 1.4(a) and 1.15(f)(3);

a pattern of misconduct – a failure to communicate, to timely

provide accountings, and to effectively and properly withdraw


                                  4
from representations – between the present matter and the past

discipline, and within the present disciplinary proceedings;

multiple violations of the HRPC; and substantial experience in

the practice of law.   In mitigation, we find an absence of a

selfish or dishonest motive, a favorable reputation in the

community, including an admirable willingness to represent under-

served portions of the community, personal and emotional

challenges during part of the relevant period, a cooperative

attitude toward ODC and the disciplinary process; and a

recognition of the wrongful nature of her conduct.   Therefore, a

period of suspension being warranted,

          IT IS HEREBY ORDERED that Respondent Manuia is

suspended from the practice of law in this jurisdiction for a

period of one year and one day, effective 30 days after the date

of entry of this order, as provided by Rules 2.3(a)(2) and

2.16(c) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH).

          IT IS FURTHER ORDERED that Respondent Manuia shall

complete a course on the management of a law practice, including

in its curriculum case-load management, time management, and the

appropriate management of client funds, offered by the Practicing

Attorneys Liability Management Society, proof of completion of

said course being a precondition to the granting of any petition

for reinstatement Respondent Manuia may file in the future.


                                 5
          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the

Supreme Court of the State of Hawai#i, Respondent Manuia shall

pay all costs of these proceedings as approved upon the timely

submission of a bill of costs, as prescribed by RSCH Rule 2.3(c).

          IT IS FURTHER ORDERED that Respondent Manuia shall,

within ten days after the effective date of her suspension, file

with this court an affidavit that she is in full compliance with

RSCH Rule 2.16(d).

          DATED:   Honolulu, Hawai#i, May 20, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 6